Judgment reversed on the law, and a new trial granted, with costs to abide the event, on the ground that plaintiff made out a prima facie case of wrongful discharge, and it was error to dismiss the case as a matter of law, since the language used at the termination of the employment was susceptible of two meanings, and it was for the jury to determine by this language and the subsequent dealings between the parties whether it was the intention to cancel the agreement or not. (See White v. Hoyt, 73 N. Y. 505; Wilson v. New York Contracting Co., 129 App. Div. 125, 129; Howard v. Daly, 61 N. Y. 362.) Blackmar, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur. Louis Klein, Appellant, v. Joe Winter and Others, Respondents.— Judgment unanimously affirmed, with costs. No opinion. Present — Blaekmar, P. J., Rich, Jaycox, Manning and Kelby, JJ.